SUPPLEMENTAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-9, 12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takami, US Pub. 2017/0140597.
As best understood by the examiner, Takami disclose a money handling apparatus and a money handling machine comprising: a storage assembly including a storage unit 134/136 for storing money and feeding out the stored money; a collection unit 140 configured to store the money fed out from the storage unit; a replenishing unit 422 configured to store money with 
Takami further discloses wherein the first management authority is a management authority of a facility in which the money handling machine is installed (store clerk), and the second management authority is a management authority of an organization that collects money from the collection unit (transit company/security guard). (See fig. 1, par. 0034-0036); wherein, when the money stored in the storage assembly (134/136) is fed out from the storage assembly to the collection unit (140), the control unit 102 controls the storage assembly and the replenishing 
Takami fails to disclose all the details and/or the similar language set forth in the claims. For instance the prior art discloses using personal identification number (personal information) for authorizing access to the money handling device whereas the applicant claims inputting recognition information for authorizing access. The prior art disclosure and the claims’ limitation perform the same function (functional equivalent). In order to release the lock the operator/user/customer must be authenticated via the personal identification/recognition information. With respect to the operator/user/customer, it could be one or more individuals With respect to take in “pieces of money” and inputting “coin roll information on a number of coin rolls”, the examiner is unclear as to what the applicant is meant, no weight has been given. As best understood by the examiner, the prior art still renders the claims obvious. Therefore, it would have been an obvious extension as taught by the prior art.
Response to Arguments
Applicant's arguments filed 11/25/20 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
	In response to the applicant’s argument that the prior art (Takami, US 2017/0140597) fails to disclose an input unit (in claim 1) that receives a coin roll number of a denomination corresponding to a number of coin rolls of the denomination required as change fund, the examiner respectfully disagrees. Takami teaches inputting various commands via the touch screen 104 (input unit) to the controlling unit of money handling apparatus, these commends can be: depositing, replenishing, dispensing, storing, of money. Furthermore, the type of commends that an operator is allowed to input is a matter of engineering choice for meeting specific customer requirements. For instance if an operator wants to withdraw or store a $20.00 from/into the machine, once the operator is identified, the operator must send a commend to the controlling .
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR
Examiner
Art Unit 2876